Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’s filed 12/14/20 and 6/1/22 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the two speed mechanism of claim 1 and the focusing mechanism of claim 8, specifically:
Claim 1 requires a second drive, the second drive being a tubular member concentric to the outer guide, an inner surface of the second drive having a second groove, the second groove being helical having a second pitch that is less than the first pitch; a first bearing disposed within the inner dimple, the inner slot and the first groove; a second bearing disposed within the first dimple, the outer slot and the second groove; and wherein a rotation of the second drive translates the carrier axially at different speeds.
Claim 8 requires a second drive, the second drive being a tubular member concentric to the outer guide, an inner surface of the second drive having a second groove, the second groove being helical having a second pitch that is less than the first pitch; a first bearing disposed within the inner dimple, the inner slot and the first groove, wherein a rotation of the first drive translates an axial movement of the lens cell within the inner slot; a second bearing disposed within the first dimple, the outer slot and the second groove; and wherein a rotation of the second drive translates the lens cell axially within the inner guide and the outer guide at different speeds.
Hasegawa (2018/0348472 A1) shows a camera lens focusing system but fails to shows the claimed speed difference of the focusing mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658